DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 03/12/2021.
	Claims 1-10 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Pat. Pub. No 2021/0097474 to SAITOU (“SAITOU”).

	Regarding claims 1 and 10. SAITOU discloses an information processing apparatus that is carried by an operator inside and outside a predetermined area and processes information for a transaction in accordance with an operation of the operator inside the predetermined area, the information processing apparatus comprising: 
	an input device (SAITOU, [0020]; “The check-in device 2 performs a check-in process for a customer to enter a store”. [0045]; “The check-in device 2 includes … reader 25”. See Fig. 6) that inputs an identifier of a transaction target in accordance with an operation performed by the operator (SAITOU, [0050]; “The reader 25 reads a member code presented by a customer. As the reader 25, for example, a magnetic card reader is used. As the reader 25, an optical bar code reader or a wireless reader using proximity wireless communication may be used. The reader 25 is an example of an input device and may be referred to as a code reader”); 
	a first detection device (SAITOU, [0021]; “The sensor group 3 includes a large number of sensors disposed inside a store. Each of the sensors detects a customer's actions and/or a display state of commodities. The sensors include, for example, one or more cameras, one or more optical sensors, one or more infrared sensors, one or more temperature sensors, or one or more weight sensors”) that detects whether or not the operator is present inside the predetermined (SAITOU, Fig. 1; “detection area”) area ([0039]; “As ACT 11, the processor 41 waits for a new customer to be detected in the detection area defined in the inlet passage as shown in FIG. 1”. [0077]; “As ACT34, the processor 11 determines whether or not a notification of entrance is received”. [0068]; “As ACT11, the processor 41 waits for the detection of a new customer located in a detection area set in an entrance passage as shown in FIG. 1 … The processor 41 monitors, for example, an output of the sensor group 3”); 
	a second detection device (SAITOU, [0022]; “The action monitoring device 4 monitors a customer's action and a display state of commodities on the basis of detection results obtained by the sensor group 3. The sensor group 3 may be referred to as a sensor system”) that detects a movement of the operator (SAITOU, [0094-0097]; “the process proceeds to ACT14 after the processor 41 in the action monitoring device 4 provides a notification of new detection in ACT13 in FIG. 8. As ACT14, the processor 41 checks whether a customer located in a detection area exits through an entrance passage and leaves a store without entering a sales floor”); and 
	a processor (SAITOU, [0024]; “The sales management device 1 includes a processor 11”) that determines the identifier input by the input device as the identifier of the transaction target (SAITOU, [0069-0140]; “As ACT12, the processor 41 determines a tracking code for discriminating the detected customer mentioned above from other customers being tracked in accordance with a rule determined in advance. The rule may be any rule as long as a tracking code to be newly determined is determined not to overlap tracking … The tracking code is an example of first identification information for discriminating a customer who is a person entering a detection area as a region determined in advance … determining a tracking code as the first identification information”) when the first detection device has detected presence of the operator and the second detection device has not detected the movement of the operator (SAITOU, [0094-0104]; “As ACT14, the processor 41 checks whether a customer located in a detection area exits through an entrance passage and leaves a store without entering a 

	Regarding claim 3. SAITOU discloses the information processing apparatus according to claim 1, wherein 
	the processor receives an operation performed by the operator on the input device as an effective operation when the first detection device has detected the presence of the operator (SAITOU, [0064-0065]; “A customer causes the reader 25 of the check-in device 2 to read a member code recorded on a member card when the customer goes to a sales floor through the entrance passage shown in FIG. 1. In addition, the customer enters the sales floor and picks up a commodity desired to be purchased from the sales floor”. [0106-0107]; “As ACT41, the processor 11 determines whether or not there is a member code associated with the tracking code included in the notification data”) and the second detection device has not detected the movement of the operator  (SAITOU, [0094-0095]; “the process proceeds to ACT14 after the processor 41 in the action monitoring device 4 provides a notification of new detection in ACT13 in FIG. 8. As ACT14, the processor 41 checks whether a customer located in a detection area exits through an entrance passage and leaves a store without entering a sales floor”).  
	
 the information processing apparatus according to claim 3, further comprising 
	a warning device that performs a predetermined warning operation on the operator (SAITOU, Fig. 10; “is member code read? ACT51” > “NO” > “is instruction of alarm given? ACT 52” > “YES” > “start alarm operation ACT 54”), wherein the processor causes the warning device to perform the predetermined warning operation when the first detection device has detected the presence of the operator (SAITOU, [0074]; “As ACT31, the processor 11 determines whether or not a notification of new detection is received”) and the second detection device has detected the movement of the operator (SAITOU, Fig. 9, [0077]; “As ACT34, the processor 11 determines whether or not a notification of entrance is received”. Fig. 9; “ACT34” > “YES”), in accordance with an operation performed by the operator on the input device (SAITOU, [0108]; “As ACT42, the processor 11 instructs the check-in device 2 to generate an alarm. The processor 11 transmits, for example, a command indicating an instruction for an alarm from the communication interface 14 to the check-in device 2”).  

	Regarding claim 5. SAITOU discloses the information processing apparatus according to claim 4, wherein the warning device outputs a predetermined sound as the warning operation (SAITOU, [0110]; “The alarm operation is, for example, an output of a warning sound by the sound unit 26 for giving a notification of an abnormality”).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No 2021/0097474 to SAITOU (“SAITOU”) in view of US Pat. No. 7416117 to Morrison (“Morrison”).
	Regarding claim 2. SAITOU discloses the information processing apparatus according to claim 1, further comprising a warning device that performs a predetermined warning operation on the operator (SAITOU, Fig. 10; “is member code 
	SAITOU substantially discloses the claimed invention; however, SAITOU fails to explicitly disclose the “wherein the processor causes the warning device to perform the predetermined warning operation in accordance with input of the identifier by the input device when the first detection device has detected the presence and the second detection Atty. Dkt. No.: TTEC/2348USdevice has detected the movement of the operator”. However, Morrison teaches: wherein the processor causes the warning device to perform the predetermined warning operation in accordance with input of the identifier by the input device when the first detection device has detected the presence and the second detection Atty. Dkt. No.: TTEC/2348USdevice has detected the movement of the operator (Morrison, col. 9, lines 29-37; “the processing unit 26 may also monitor the rate of movement that the customer exits the checkout area 44. For example, if the customer quickly exits the checkout area 44 in a direction toward the store exit 50 without having first tendered payment for his or her items for purchase, the processing unit 26 may conclude that the customer is running out of the store with items which have not been paid for and therefore generate an alarm to alert retail personnel to the situation”). 

	Therefore, it would have been obvious to one of ordinary skill in the tracking people art at the time of filing to modify SAITOU to include performing predetermined warning operation in accordance with input of the identifier by the input device when the first detection device has detected the presence and the second detection device has .
   
	Claims 6-8 are rejected under 35 U.S.C 103 as being unpatentable over SAITOU in view of US Pat. Pub. No. 2005/0242921 to Zimmerman et al. “Zimmerman”).

	Regarding claim 6. SAITOU discloses the information processing apparatus according to claim 1, wherein the first detection device (SAITOU, Fig. 1; “sensor group 3”) includes a wireless communication device that establishes wireless communication (SAITOU, Fig. 1; “communication network 200”) with an external mobile controller (SAITOU, Fig. 1; “sales management device 1”),

    PNG
    media_image1.png
    385
    401
    media_image1.png
    Greyscale
Fig. 1


the processor transmits, to the external mobile controller via the wireless communication device, data for requesting check-in for the operator to enter the predetermined area, and the wireless communication device determines that it has been detected that the operator is present inside the predetermined area when notification data of check-in completion has been received as a response to transmission of the data for requesting the check-in”. However, Zimmerman teaches:
	the processor transmits, to the external mobile controller via the wireless communication device, data for requesting check-in for the operator to enter the predetermined area (Zimmerman, Fig. 10; “determine secure ID of RFID key”. [0132] at step 1006, a secure ID of the mobile key is determined … Step 1006 may be initiated, for example, by a request to collect physical data for storage on a key. For example, a key holder may present the key to a biometric scanning machine or other measurement device”), and the wireless communication device determines that it has been detected that the operator is present inside the predetermined area (Zimmerman, Fig. 10; “transmit to key 1010”. [0134]; “At step 1010, measurement data is transmitted to the key. This may be done using an RFID base station or other suitable communication method. For example … a wireless communication telephone or other communication device, the wireless network for the communication device may be used”) when notification data of check-in completion has been received as a response to transmission of the data for requesting the check-in (Zimmerman, Fig. 10; “receive scan data 1018” > “match tag 1020” > “access denied 1024”. [0136]; “At step 1020, the   
	Therefore, it would have been obvious to one of ordinary skill in the tracking people art at the time of filing to modify SAITOU to include the processor transmits, to the external mobile controller via the wireless communication device, data for requesting check-in for the operator to enter the predetermined area, and the wireless communication device determines that it has been detected that the operator is present inside the predetermined area when notification data of check-in completion has been received as a response to transmission of the data for requesting the check-in, as taught by Zimmerman, where this would be performed in order to grant access to a location, materials or equipment for an indeterminate amount of time, for a determined period of time or for a defined amount of use, or for a defined number of visits. See Zimmerman [0006].

	Regarding claim 7. SAITOU in view of Zimmerman disclose the information processing apparatus according to claim 6, wherein the input device includes a camera (SAITOU, [0014]; “sensor system including one or more cameras in a store”), and the processor obtains data for check-in for entering the predetermined area from an image taken by the camera when the operator enters the predetermined area (SAITOU, [0068]; “As ACT11, the processor 41 waits for the detection of a new customer located in a detection area set in an entrance passage as shown in FIG. 1”), and includes the obtained data for check-in in the data for requesting the check-in and transmits the data for requesting the check-in via the wireless communication device (SAITOU, [0028-0030]; “the structure of the data record DR 1 included in the member database DB 1 … m member code (or customer code) provided at the time of member registration in order to discriminate the associated customer from other customers is set …  In the field F13, payment information regarding the payment of a price by the associated customer is set. A payment condition is, for example, a credit card number. The data record DR1 may be referred to as a customer data record”).

	Regarding claim 8. SAITOU in view of Zimmerman disclose the information processing apparatus according to claim 7, wherein the processor obtains the identifier from the image taken by the camera (SAITOU, [0014]; “sensor system including one or more cameras in a store”. [0068]; “As ACT11, the processor 41 waits for the detection of a new customer located in a detection area set in an entrance passage as shown in FIG. 1”), and determines the obtained identifier as the identifier of the transaction target when the processor determines that the presence of the operator has been detected and the second detection device has not detected the movement of the operator (SAITOU, [0095-0104]; “As ACT14, the processor 41 checks whether a customer located in a detection area exits through an entrance passage and leaves a store without entering a sales floor … NO … proceeds to ACT 17 … As ACT 17 … The processor 41 transmits, for example, notification data including a notification code indicating a notification of . 

	Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over SAITOU in view of US Pat. Pub. No. 2012/0146929 to Oyama (Oyama”).

	Regarding claim 9. SAITOU teaches the information processing apparatus according to claim 1, wherein 
	the input device includes a camera and a touch panel (SAITOU, [0014]; “n in-store customer tracking system includes a sensor system including one or more cameras in a store, a check-in device”. [0045]; “The check-in device 2 includes … a touch panel 24”), and the processor causes the touch panel to display the image taken by the camera (SAITOU, [0049]; “The touch panel 24 displays a screen for presenting various pieces of information to an operator”), and 

	SAITOU substantially discloses the claimed invention; however, SAITOU fails to explicitly disclose the “causes the touch panel to display a predetermined warning message superimposed on the taken image in accordance with an operation performed by the operator on the input device when the first detection device has detected the presence of the operator and the second detection device has detected the movement of the operator”. However, Oyama teaches:
	causes the touch panel to display a predetermined warning message superimposed on the taken image in accordance with an operation performed by the operator on the input device when the first detection device has detected the presence of the operator and the second detection device has detected the movement of the operator (Oyama, in the example illustrated in FIG. 7B, the warning message 2 702 indicates that the touch AF function cannot be executed. In the present exemplary embodiment, it is supposed that the warning message 2 702 is superposedly displayed in a display state in which the warning message 1 701 is superposedly displayed on the image shooting standby screen illustrated in FIG. 5, which is displayed on the display unit 28”).  

	Therefore, it would have been obvious to one of ordinary skill in the tracking people art at the time of filing to modify SAITOU to include causes the touch panel to display a predetermined warning message superimposed on the taken image in accordance with an operation performed by the operator on the input device when the first detection device has detected the presence of the operator and the second detection device has detected the movement of the operator, as taught by Oyama, where this would be performed in order to improve the visibility, the size of the touch panel itself has become large. See Oyama [0004].

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687